Case 1:16-cv-02772-RA-RWL Document 124-3 Filed 04/12/21 Page 1 of 8
              Case 1:16-cv-02772-RA-RWL Document 124-3 Filed 04/12/21 Page 2 of 8



Denisse Villalta                                                                                       Page    2


                                                                                            Hrs/Rate     Amount

  12/3/2020 MRM receive and review contents of electronic court filing system bounce           0.10    NO CHARGE
                regarding notice to attorney                                                 295.00/hr

              ATC   receive and review contents of electronic court filing system bounce       0.10    NO CHARGE
                    regarding note to attorney                                               350.00/hr

              MRM receive and review contents of electronic court filing system bounce         0.10    NO CHARGE
                  regarding note to attorney                                                 295.00/hr

              ATC   receive and review contents of electronic court filing system bounce       0.10    NO CHARGE
                    regarding notice to attorney                                             350.00/hr

              MRM receive and review contents of electronic court filing system bounce         0.10    NO CHARGE
                  regarding notice to attorney                                               295.00/hr

              ATC   email correspondence with Michael J. Borrelli, Esquire and Michael R.      0.10    NO CHARGE
                    Minkoff, Esquire regarding notice to attorney                            350.00/hr

              MRM email correspondence with Michael J. Borrelli, Esquire and Alexander         0.10    NO CHARGE
                  T. Coleman, Esquire regarding notice to attorney                           295.00/hr

              MRM email correspondence with Luiggi Tapia, Paralegal and Alexander T.           0.10    NO CHARGE
                  Coleman, Esquire regarding revisions to affidavit                          295.00/hr

              LT    email correspondence with Michael R. Minkoff, Esquire and Alexander        0.10    NO CHARGE
                    T. Coleman, Esquire regarding revisions to affidavit                     100.00/hr

              ATC   receive and review contents of electronic court filing system bounce       0.10    NO CHARGE
                    regarding declaration                                                    350.00/hr

              MRM receive and review contents of electronic court filing system bounce         0.10    NO CHARGE
                  regarding declaration                                                      295.00/hr

              ATC   receive and review contents of electronic court filing system bounce       0.10    NO CHARGE
                    regarding declaration                                                    350.00/hr

              MRM receive and review contents of electronic court filing system bounce         0.10    NO CHARGE
                  regarding declaration                                                      295.00/hr

              ATC   receive and review contents of electronic court filing system bounce       0.10    NO CHARGE
                    regarding declaration                                                    350.00/hr

              MRM receive and review contents of electronic court filing system bounce         0.10    NO CHARGE
                  regarding declaration                                                      295.00/hr

              ATC   receive and review contents of electronic court filing system bounce       0.10    NO CHARGE
                    regarding affidavit                                                      350.00/hr

              MRM receive and review contents of electronic court filing system bounce         0.10    NO CHARGE
                  regarding affidavit                                                        295.00/hr

              ATC   receive and review contents of electronic court filing system bounce       0.10    NO CHARGE
                    regarding affidavit of service                                           350.00/hr
              Case 1:16-cv-02772-RA-RWL Document 124-3 Filed 04/12/21 Page 3 of 8



Denisse Villalta                                                                                        Page       3


                                                                                           Hrs/Rate       Amount

  12/3/2020 MRM receive and review contents of electronic court filing system bounce          0.10    NO CHARGE
                regarding affidavit of service                                              295.00/hr

              ATC   email correspondence with electronic court filing system bounce help      0.20             70.00
                    desk and Michael R. Minkoff, Esquire and Luiggi Tapia, Paralegal        350.00/hr
                    regarding correcting filing error

              LT    email correspondence with electronic court filing system bounce help      0.20             20.00
                    desk and Michael R. Minkoff, Esquire and Alexander T. Coleman,          100.00/hr
                    Esquire regarding correcting filing error

  12/9/2020 ATC     email correspondence with Michael R. Minkoff, Esquire regarding           0.10             35.00
                    opposing counsel's request for extension                                350.00/hr

              MRM email correspondence with Alexander T. Coleman, Esquire regarding           0.10    NO CHARGE
                  opposing counsel's request for extension                                  295.00/hr

 12/11/2020 ATC     receive and review contents of electronic court filing system bounce      0.10    NO CHARGE
                    regarding d's motion for extension                                      350.00/hr

              MRM email correspondence with opposing counsel regarding requesting             0.10             29.50
                  add'l time to file response                                               295.00/hr

              MRM receive and review contents of electronic court filing system bounce        0.10    NO CHARGE
                  regarding opposing counsel request for add'l time                         295.00/hr

              MJB   receive and review contents of electronic court filing system bounce      0.10             40.00
                    regarding letter motion                                                 400.00/hr

              ATC   receive and review contents of electronic court filing system bounce      0.10    NO CHARGE
                    regarding order on motion for extension                                 350.00/hr

              MJB   receive and review contents of electronic court filing system bounce      0.10             40.00
                    regarding order                                                         400.00/hr

              MRM receive and review contents of electronic court filing system bounce        0.10    NO CHARGE
                  regarding order granting d request for more time                          295.00/hr

  1/11/2021 ATC     receive and review contents of electronic court filing system bounce      0.10    NO CHARGE
                    regarding d's motion for extension                                      350.00/hr

              MJB   receive and review contents of electronic court filing system bounce      0.10             40.00
                    regarding letter motion                                                 400.00/hr

              MRM email correspondence with opposing counsel regarding extension of           0.10             29.50
                  time request                                                              295.00/hr

              MRM receive and review electronic court filing system bounce regarding          0.10    NO CHARGE
                  opposing counsel request for extension                                    295.00/hr

  1/12/2021 MRM receive and review contents of electronic court filing system bounce          0.10    NO CHARGE
                regarding granting extension request                                        295.00/hr
              Case 1:16-cv-02772-RA-RWL Document 124-3 Filed 04/12/21 Page 4 of 8



Denisse Villalta                                                                                        Page       4


                                                                                           Hrs/Rate       Amount

  1/12/2021 ATC     receive and review contents of electronic court filing system bounce      0.10    NO CHARGE
                    regarding order on motion for extension                                 350.00/hr

              MJB   receive and review contents of electronic court filing system bounce      0.10             40.00
                    regarding order                                                         400.00/hr

  1/26/2021 ATC     receive and review contents of electronic court filing system bounce      0.10    NO CHARGE
                    regarding d's opposition to damages brief                               350.00/hr

              ATC   email correspondence with Michael R. Minkoff, Esquire and Michael J.      0.10    NO CHARGE
                    Borrelli, Esquire regarding d's opposition to damages brief             350.00/hr

              MJB   receive and review contents of electronic court filing system bounce      0.10             40.00
                    regarding memo of law                                                   400.00/hr

              MJB   email correspondence with Michael R. Minkoff, Esquire and Alexander       0.10             40.00
                    T. Coleman, Esquire regarding memo of law                               400.00/hr

              MRM email correspondence with opposing counsel regarding late filing            0.10             29.50
                                                                                            295.00/hr

              MRM receive and review contents of electronic court filing system bounce        0.10    NO CHARGE
                  regarding opposing counsel opposition to FF&CL                            295.00/hr

              MRM Receive and review opposing counsel opposition to FF&CL                     0.40         118.00
                                                                                            295.00/hr

              MRM email correspondence with Michael J. Borrelli, Esquire and Alexander        0.10    NO CHARGE
                  T. Coleman, Esquire regarding status and strategy with respect to         295.00/hr
                  FF&CL and opposing counsel opposition thereto

  1/27/2021 MRM email correspondence with plaintiff regarding status of current matter        0.20             59.00
                                                                                            295.00/hr

              MRM Phone call to client; left message                                          0.10             29.50
                                                                                            295.00/hr

    3/1/2021 ATC    receive and review contents of electronic court filing system bounce      0.10    NO CHARGE
                    regarding scheduling order regarding inquest                            350.00/hr

              MJB   receive and review contents of electronic court filing system bounce      0.10             40.00
                    regarding order                                                         400.00/hr

              MRM receive and review contents of electronic court filing system bounce        0.10    NO CHARGE
                  regarding order scheduling inquest                                        295.00/hr

              MRM Text correspondence with Alexander T. Coleman, Esquire regarding            0.10    NO CHARGE
                  status and strategy for inquest                                           295.00/hr

              ATC   Text correspondence with Michael R. Minkoff, Esquire regarding            0.10             35.00
                    status and strategy for inquest                                         350.00/hr

    3/4/2021 MRM Phone call to client; left message                                           0.10             29.50
                                                                                            295.00/hr
              Case 1:16-cv-02772-RA-RWL Document 124-3 Filed 04/12/21 Page 5 of 8



Denisse Villalta                                                                                           Page       5


                                                                                              Hrs/Rate       Amount

    3/8/2021 MRM Phone conference with client regarding preparation for inquest                  0.30             88.50
                                                                                               295.00/hr

  3/11/2021 MRM Draft, review and revise correspondence to court regarding unredacted            0.10             29.50
                documents                                                                      295.00/hr

              MRM email correspondence with Luiggi Tapia, Paralegal regarding filing             0.10             29.50
                  unredacted documents                                                         295.00/hr

              MRM receive and review contents of electronic court filing system bounce           0.10    NO CHARGE
                  regarding unredacted documents                                               295.00/hr

              MJB   receive and review contents of electronic court filing system bounce         0.10    NO CHARGE
                    regarding medical records                                                  400.00/hr

              MJB   email correspondence with Alexander T. Coleman, Esquire and                  0.10             40.00
                    Michael R. Minkoff, Esquire regarding medical records                      400.00/hr

              LT    email correspondence with Michael R. Minkoff, Esquire regarding filing       0.10    NO CHARGE
                    unredacted documents                                                       100.00/hr

              ATC   receive and review contents of electronic court filing system bounce         0.10    NO CHARGE
                    regarding unredacted documents                                             350.00/hr

              ATC   email correspondence with Michael J. Borrelli, Esquire and Michael R.        0.10    NO CHARGE
                    Minkoff, Esquire regarding medical records                                 350.00/hr

              MRM email correspondence with Michael J. Borrelli, Esquire and Alexander           0.10    NO CHARGE
                  T. Coleman, Esquire regarding medical records                                295.00/hr

  3/30/2021 MRM email correspondence with court regarding notice for inquest                     0.10             29.50
                                                                                               295.00/hr

              MJB   email correspondence with court and all sides regarding inquest              0.10             40.00
                                                                                               400.00/hr

              ATC   email correspondence with chambers and all counsel regarding                 0.10             35.00
                    scheduling of inquest                                                      350.00/hr

  3/31/2021 MJB     email correspondence with court regarding inquest                            0.10             40.00
                                                                                               400.00/hr

    4/5/2021 ATC    Conference with Michael R. Minkoff, Esquire regarding preparation for        0.20             70.00
                    inquest                                                                    350.00/hr

              MRM email correspondence with court regarding link for plaintiff to appear at      0.10             29.50
                  inquest                                                                      295.00/hr

              MRM email correspondence with plaintiff regarding inquest                          0.20             59.00
                                                                                               295.00/hr

              MRM phone conference w/ client; left message                                       0.10             29.50
                                                                                               295.00/hr
              Case 1:16-cv-02772-RA-RWL Document 124-3 Filed 04/12/21 Page 6 of 8



Denisse Villalta                                                                                          Page       6


                                                                                             Hrs/Rate       Amount

    4/5/2021 MRM phone conference w/ client regarding inquest preparation                       2.10         619.50
                                                                                              295.00/hr

              MRM conference w/ Alexander T. Coleman, Esquire regarding status and              0.20    NO CHARGE
                  strategy with respect to inquest preparation                                295.00/hr

              MRM Preparation of materials for inquest                                          1.10         324.50
                                                                                              295.00/hr

    4/6/2021 MRM File Review regarding preparation for inquest                                  3.20         944.00
                                                                                              295.00/hr

              MRM Phone conference with client regarding inquest preparation                    2.30         678.50
                                                                                              295.00/hr

    4/7/2021 ATC    receive and review contents of electronic court filing system bounce        0.10    NO CHARGE
                    regarding minute entry after conference                                   350.00/hr

              ATC   receive and review contents of electronic court filing system bounce        0.10    NO CHARGE
                    regarding order after hearing                                             350.00/hr

              ATC   email correspondence with Michael R. Minkoff, Esquire and Michael J.        0.10    NO CHARGE
                    Borrelli, Esquire regarding recap of today's hearing and next steps       350.00/hr

              MJB   receive and review contents of electronic court filing system bounce        0.10             40.00
                    regarding order                                                           400.00/hr

              MJB   receive and review contents of electronic court filing system bounce        0.10             40.00
                    regarding minute entry                                                    400.00/hr

              MRM Preparation for inquest                                                       2.70         796.50
                                                                                              295.00/hr

              MRM Conference with client regarding inquest preparation                          0.60         177.00
                                                                                              295.00/hr

              MRM Court Appearance - inquest                                                    2.70         796.50
                                                                                              295.00/hr

              MRM Phone conference with client regarding outcome of inquest and next            0.20             59.00
                  steps                                                                       295.00/hr

              MRM receive and review contents of electronic court filing system bounce          0.10    NO CHARGE
                  regarding minute entry                                                      295.00/hr

              MRM receive and review contents of electronic court filing system bounce          0.10    NO CHARGE
                  regarding order with respect to submission                                  295.00/hr

              MRM email correspondence with Alexander T. Coleman, Esquire and                   0.10    NO CHARGE
                  Michael J. Borrelli, Esquire regarding recap of today's hearing and next    295.00/hr
                  steps
              Case 1:16-cv-02772-RA-RWL Document 124-3 Filed 04/12/21 Page 7 of 8



Denisse Villalta                                                                                              Page       7


                                                                                                 Hrs/Rate       Amount

    4/7/2021 MJB    email correspondence with Alexander T. Coleman, Esquire and                     0.10             40.00
                    Michael R. Minkoff, Esquire regarding recap of today's hearing and            400.00/hr
                    next steps

  4/12/2021 ATC     Conference with Michael R. Minkoff, Esquire regarding strategy in               0.10             35.00
                    responding to court's order regarding economic damages                        350.00/hr

              ATC   email correspondence with Michael R. Minkoff, Esquire and Michael J.            0.20    NO CHARGE
                    Borrelli, Esquire regarding revisions to letter to court                      350.00/hr

              ATC   review and revise letter to court                                               0.10             35.00
                                                                                                  350.00/hr

              MJB   email correspondence with Alexander T. Coleman, Esquire and                     0.20             80.00
                    Michael R. Minkoff, Esquire regarding draft court submission dics             400.00/hr

              MJB   email correspondence with Añeila Gonzalez, Office Manager and                   0.10             40.00
                    Alexander T. Coleman, Esquire and Michael R. Minkoff, Esquire                 400.00/hr
                    regarding draft court submission dics

              MRM Conference with Alexander T. Coleman, Esquire regarding strategy in               0.10    NO CHARGE
                  responding to court's order regarding economic damages                          295.00/hr

              MRM email correspondence with Alexander T. Coleman, Esquire and                       0.20    NO CHARGE
                  Michael J. Borrelli, Esquire regarding revisions to letter to court             295.00/hr

              ATC   email correspondence with Añeila Gonzalez, Office Manager and                   0.10    NO CHARGE
                    Michael J. Borrelli, Esquire and Michael R. Minkoff, Esquire regarding        350.00/hr
                    draft court submission dics

              MRM email correspondence with Añeila Gonzalez, Office Manager and                     0.10    NO CHARGE
                  Michael J. Borrelli, Esquire and Alexander T. Coleman, Esquire                  295.00/hr
                  regarding draft court submission dics

              ASG email correspondence with Michael R. Minkoff, Esquire and Michael J.              0.10    NO CHARGE
                  Borrelli, Esquire and Alexander T. Coleman, Esquire regarding draft             100.00/hr
                  court submission dics

              MRM Review and revise draft damages calculation                                       0.40         118.00
                                                                                                  295.00/hr

              MRM Draft, review and revise correspondence to court regarding revised                0.30             88.50
                  damages calculation                                                             295.00/hr

              ATC   Review and revise second draft letter to court                                  0.20             70.00
                                                                                                  350.00/hr

              ATC   email correspondence with Michael R. Minkoff, Esquire Copying                   0.10             35.00
                    Michael J. Borrelli, Esquire regarding revisions to second draft letter to    350.00/hr
                    court

              MRM email correspondence with Alexander T. Coleman, Esquire Copying                   0.10    NO CHARGE
                  Michael J. Borrelli, Esquire regarding revisions to second draft letter to      295.00/hr
                  court
              Case 1:16-cv-02772-RA-RWL Document 124-3 Filed 04/12/21 Page 8 of 8



Denisse Villalta                                                                                               Page    8


                                                                                                Hrs/Rate         Amount

  4/12/2021 MJB        Copied on email correspondence between Michael R. Minkoff, Esquire             0.10    NO CHARGE
                       and Alexander T. Coleman, Esquire regarding revisions to second              400.00/hr
                       draft letter to court

                   For professional services rendered                                               28.00      $6,790.50


              Balance due                                                                                      $6,790.50



                                                  Timekeeper Summary
Name                                                                                        Hours       Rate      Amount
Alexander T. Coleman                                                                         1.40     350.00    $490.00
Luiggi Tapia                                                                                 0.20     100.00      $20.00
Michael J. Borrelli                                                                          2.50     400.00   $1,000.00
Michael R. Minkoff                                                                          17.90     295.00   $5,280.50
